Exhibit 10.54

 

PHARSIGHT CORPORATION

 

AMENDED AND RESTATED 2000 EQUITY INCENTIVE PLAN

 

 

Adopted by Board of Directors April 7, 2000

Approved by Stockholders June 4, 2000

Amended by Board of Directors July 29, 2002

Approved by Stockholders September 6, 2002

Amended by Board of Directors June 13, 2003

Amended by Board of Directors July 17, 2003

Effective Date: Date of Initial Public Offering
Termination Date:  April 7, 2010

 

1.             PURPOSES.

 

(a)           Eligible Stock Award Recipients.  The persons eligible to receive
Stock Awards are the Employees, Directors and Consultants of the Company and its
Affiliates.

 

(b)           Available Stock Awards.  The purpose of the Plan is to provide a
means by which eligible recipients of Stock Awards may be given an opportunity
to benefit from increases in value of the Common Stock through the granting of
the following Stock Awards:  (i) Incentive Stock Options, (ii) Nonstatutory
Stock Options, (iii) stock bonuses and (iv) rights to acquire restricted stock. 
The Plan also provides for non-discretionary grants of Nonstatutory Stock
Options to Non-Employee Directors of the Company.

 

(c)           General Purpose.  The Company, by means of the Plan, seeks to
retain the services of the group of persons eligible to receive Stock Awards, to
secure and retain the services of new members of this group and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Affiliates.

 

2.             DEFINITIONS.

 

(a)           “Affiliate” means any parent corporation or subsidiary corporation
of the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

 

(b)           “Board” means the Board of Directors of the Company.

 

(c)           “Cause” means the occurrence of any one or more of the following: 
(i) the Participant’s conviction of any felony or any crime involving moral
turpitude or dishonesty which results in material harm to the business of the
Company; (ii) the Participant’s participation in a fraud or act of dishonesty
against the Company which results in material harm to the business of the
Company; or (iii) the Participant’s intentional, material violation of any
material contract between the Company and the Participant or any statutory duty
the Participant owes to the Company that the Participant does not correct within
thirty (30) days after written notice thereof has been provided to the
Participant and which results in material harm to the business of the Company.

 

1

--------------------------------------------------------------------------------


 

(d)           “Change in Control” means the occurrence of any one or more of the
following:

 

(i)            a Corporate Transaction after which persons who were not
stockholders of the Company immediately prior to such Corporate Transaction own,
directly or indirectly, immediately following such Corporate Transaction, fifty
percent (50%) or more of the outstanding voting power of each of (a) the
continuing or surviving entity and (b) any direct or indirect parent corporation
of the continuing or surviving entity;

 

(ii)           after the IPO Date, an acquisition by any person, entity or group
within the meaning of Section 13(d) or 14(d) of the Exchange Act, or any
comparable successor provisions (excluding any employee benefit plan, or related
trust, sponsored or maintained by the Company or an Affiliate) of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act,
or comparable successor rule) of securities of the Company representing at least
fifty percent (50%) of the combined voting power entitled to vote in the
election of Directors; provided that such acquisition does not occur in
connection with, in contemplation of or as a result of a Corporate Transaction;
or

 

(iii)         after the IPO Date, during any consecutive two (2) year period the
individuals who, as of the start of such period, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least fifty percent
(50%) of the Board, provided that such change in the Incumbent Board does not
occur in connection with, in contemplation of or as a result of a Corporate
Transaction, and further provided that if the election, or nomination for
election, by the Company’s stockholders of any new Director was approved by a
vote of at least fifty percent (50%) of the Incumbent Board, such new Director
shall be considered as a member of the Incumbent Board.

 

(e)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(f)            “Committee” means a committee of one or more members of the Board
appointed by the Board in accordance with subsection 3(c).

 

(g)           “Common Stock” means the common stock of the Company.

 

(h)           “Company” means Pharsight Corporation, a Delaware corporation.

 

(i)            “Consultant” means any person, including an advisor, (i) engaged
by the Company or an Affiliate to render consulting or advisory services and who
is compensated for such services or (ii) who is a member of the Board of
Directors of an Affiliate.  However, the term “Consultant” shall not include
either Directors who are not compensated by the Company for their services as
Directors or Directors who are merely paid a director’s fee by the Company for
their services as Directors.

 

(j)            “Continuous Service” means that the Participant’s service with
the Company or an Affiliate, whether as an Employee, Director or Consultant, is
not interrupted or terminated.  The Participant’s Continuous Service shall not
be deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s

 

2

--------------------------------------------------------------------------------


 

Continuous Service.  For example, a change in status from an Employee of the
Company to a Consultant of an Affiliate or a Director will not constitute an
interruption of Continuous Service.  The Board or the chief executive officer of
the Company, in that party’s sole discretion, may determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by that party, including sick leave, military leave or any other
personal leave.

 

(k)           “Corporate Transaction” means the occurrence of any one or more of
the following:

 

(i)            a sale, lease or other disposition of all or substantially all of
the securities or assets of the Company;

 

(ii)           a merger or consolidation following which the Company is not the
surviving corporation;

 

(iii)         a reverse merger following which the Company is the surviving
corporation but the shares of Common Stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise; or

 

(iv)          any other transaction described as a “corporate transaction” in
Treasury Regulations §1.425-1(a)(1)(ii).

 

(l)            “Covered Employee” means the chief executive officer and the four
(4) other highest compensated officers of the Company for whom total
compensation is required to be reported to stockholders under the Exchange Act,
as determined for purposes of Section 162(m) of the Code.

 

(m)          “Director” means a member of the Board of Directors of the Company.

 

(n)           “Disability” means the inability of a person, in the opinion of a
qualified physician acceptable to the Company, to perform the major duties of
that person’s position with the Company or an Affiliate because of the sickness
or injury of the person and such inability results in termination of employment
by the Company or Affiliate.

 

(o)           “Eligible Director” means a Non-Employee Director or any other
Director who is not an Employee or Consultant at the time of grant of an
Nonstatutory Stock Option under section 7 hereof.

 

(p)           “Employee” means any person employed by the Company or an
Affiliate.  Mere service as a Director or payment of a director’s fee by the
Company or an Affiliate shall not be sufficient to constitute “employment” by
the Company or an Affiliate.

 

(q)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(r)           “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows and in each case in a manner consistent with Section
260.140.50 of Title 10 of the California Code of Regulations:

 

3

--------------------------------------------------------------------------------


 

(i)            If the Common Stock is listed on any established stock exchange
or traded on the Nasdaq National Market, the Nasdaq SmallCap Market or the Over
The Counter Bulletin Board system the Fair Market Value of a share of Common
Stock shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange, market or system (or the
exchange, market or system with the greatest volume of trading the Common Stock)
on the last market trading day prior to determination, as reported in The Wall
Street Journal or such other source as the Board deems reliable.

 

(ii)           In the absence of an established market or system for the Common
Stock, the Fair Market Value shall be determined in good faith by the Board.

 

(s)           “Good Reason” means that one or more of the following are
undertaken by the Company without the Participant’s express written consent: 
(i) the assignment to the Participant of any duties or responsibilities that
results in a diminution in the Participant’s position or function as in effect
immediately prior to the effective date of the Change in Control; provided,
however, that a mere change in the Participant’s title or reporting
relationships shall not constitute Good Reason;  (ii) a reduction by the Company
in the Participant’s annual base salary, as in effect on the effective date of
the Change in Control; (iii) any failure by the Company to continue in effect
any benefit plan or program, including incentive plans or plans with respect to
the receipt of securities of the Company, in which the Participant was
participating immediately prior to the effective date of the Change in Control
(hereinafter referred to as “Benefit Plans”), or the taking of any action by the
Company that would adversely affect the Participant’s participation in or reduce
the Participant’s benefits under the Benefit Plans or deprive the Participant of
any fringe benefit that the Participant enjoyed immediately prior to the
effective date of the Change in Control; provided, however, that Good Reason
shall not be deemed to have occurred if the Company provides for the
Participant’s participation in benefit plans and programs that, taken as a
whole, are comparable to the Benefit Plans; (iv) a relocation of the
Participant’s business office to a location more than thirty (30) miles from the
location at which the Participant performs duties as of the effective date of
the Change in Control, except for required travel by the Participant on the
Company’s business to an extent substantially consistent with the Participant’s
business travel obligations prior to the Change in Control; (v) a material
breach by the Company of any provision of the Plan or the Stock Award Agreement
or any other material agreement between the Participant and the Company
concerning the terms and conditions of the Participant’s employment; or (vi) any
failure by the Company to obtain the assumption of the Plan and Stock Award
Agreement by any successor or assign of the Company.

 

(t)            “Incentive Stock Option” means an Option intended to qualify as
an incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

(u)           “Independent Director” means each Director of the Company who is
(i) not an Employee of the Company, (ii) is not acting in the capacity of a
Consultant to the Company, and (iii) cannot exercise, individually or in
affiliation with any entity or group of entities that exercises, voting control
over more than 20% of the Company’s voting stock.

 

4

--------------------------------------------------------------------------------


 

(v)            “IPO Date” means the effective date of the Company’s Form S-1
Registration Statement filed under the Securities Act in connection with the
initial public offering of the Common Stock.

 

(w)           “Non-Employee Director” means a Director who either (i) is not a
current Employee or Officer of the Company or its parent or a subsidiary, does
not receive compensation (directly or indirectly) from the Company or its parent
or a subsidiary for services rendered as a consultant or in any capacity other
than as a Director (except for an amount as to which disclosure would not be
required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act (“Regulation S-K”)), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K; or (ii) is
otherwise considered a “non-employee director” for purposes of Rule 16b-3.

 

(x)           “Non-Employee Director Option” shall have the meaning subscribed
in section 7 hereof.

 

(y)           “Non-Employee Director Option Agreement” means a written agreement
between the Company and an Eligible Director, evidencing the terms and
conditions of a Non-Employee Director Option grant.  Each Non-Employee Director
Option Agreement shall be subject to the terms and conditions of the Plan.

 

(z)           “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.

 

(aa)         “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(bb)         “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option granted pursuant to the Plan.

 

(cc)         “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an individual Option
grant.  Each Option Agreement shall be subject to the terms and conditions of
the Plan.

 

(dd)         “Optionholder” means a person to whom an Option is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding
Option.

 

(ee)         “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.

 

5

--------------------------------------------------------------------------------


 

(ff)           “Participant” means a person to whom a Stock Award is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Stock Award.

 

(gg)         “Plan” means this Pharsight Corporation Amended and Restated 2000
Equity Incentive Plan.

 

(hh)         “Predecessor Plans” means the Company’s 1995 Stock Option Plan and
the 1997 Stock Option Plan.

 

(ii)           “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act
or any successor to Rule 16b-3, as in effect from time to time.

 

(jj)           “Securities Act” means the Securities Act of 1933, as amended.

 

(kk)        “Stock Award” means any right granted under the Plan, including an
Option, a Non-Employee Director Option, a stock bonus and a right to acquire
restricted stock.

 

(ll)           “Stock Award Agreement” means a written agreement between the
Company and a holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award grant.  Each Stock Award Agreement shall be subject to
the terms and conditions of the Plan.

 

(mm)       “Ten Percent Stockholder” means a person who owns (or is deemed to
own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or of any of its Affiliates.

 

3.             ADMINISTRATION.

 

(a)           Administration by Board.  The Board shall administer the Plan
unless and until the Board delegates administration to a Committee, as provided
in subsection 3(c).

 

(b)           Powers of Board.  The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:

 

(i)            To determine from time to time which of the persons eligible
under the Plan shall be granted Stock Awards; when and how each Stock Award
shall be granted; what type or combination of types of Stock Award shall be
granted; the provisions of each Stock Award granted (which need not be
identical), including the time or times when a person shall be permitted to
receive Common Stock pursuant to a Stock Award; and the number of shares of
Common Stock with respect to which a Stock Award shall be granted to each such
person.

 

(ii)           To construe and interpret the Plan and Stock Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective.

 

(iii)         To amend the Plan or a Stock Award as provided in Section 13.

 

6

--------------------------------------------------------------------------------


 

(iv)          Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
which are not in conflict with the provisions of the Plan.

 

(c)           Delegation to Committee.

 

(i)            General.  The Board may delegate administration of the Plan to a
Committee or Committees of one (1) or more members of the Board, and the term
“Committee” shall apply to any person or persons to whom such authority has been
delegated.  If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee any of
the administrative powers the Committee is authorized to exercise (and
references in this Plan to the Board shall thereafter be to the Committee or
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.  The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.

 

(ii)           Committee Composition when Common Stock is Publicly Traded.  At
such time as the Common Stock is publicly traded, in the discretion of the
Board, a Committee may consist solely of two or more Outside Directors, in
accordance with Section 162(m) of the Code, and/or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3.  Within the scope of such
authority, the Board or the Committee may (1) delegate to a committee of one or
more members of the Board who are not Outside Directors the authority to grant
Stock Awards to eligible persons who are either (a) not then Covered Employees
and are not expected to be Covered Employees at the time of recognition of
income resulting from such Stock Award or (b) not persons with respect to whom
the Company wishes to comply with Section 162(m) of the Code and/or) (2)
delegate to a committee of one or more members of the Board who are not
Non-Employee Directors the authority to grant Stock Awards to eligible persons
who are not then subject to Section 16 of the Exchange Act.

 

(d)           Effect of Board’s Decision.  All determinations, interpretations
and constructions made by the Board in good faith shall not be subject to review
by any person and shall be final, binding and conclusive on all persons.

 

4.             SHARES SUBJECT TO THE PLAN.

 

(a)           Share Reserve.  Subject to the provisions of Section 12 relating
to adjustments upon changes in stock and Section 4(d) below, the Common Stock
that may be issued pursuant to Stock Awards shall not exceed in the aggregate
four million seven hundred ninety two thousand six hundred eleven (4,792,611)
shares of Common Stock (the “Reserved Shares”).  As of each January 1, beginning
with January 1, 2004 and continuing through and including January 1, 2010 (the
“Anniversary Date”), the number of Reserved Shares will be increased
automatically by the least of (i) 5 % of the total number of share of Common
Stock outstanding on such Anniversary Date, (ii) two million (2,000,000) shares,
(iii) such fewer number of shares as determined by the Board prior to such
Anniversary Date or (iv) such fewer number of shares as permitted pursuant to
Section 4(d) below.

 

7

--------------------------------------------------------------------------------


 

(b)           Reversion of Shares to the Share Reserve.  If any Stock Award
shall for any reason expire or otherwise terminate, in whole or in part, without
having been exercised in full, the shares of Common Stock not acquired under
such Stock Award shall revert to and again become available for issuance under
the Plan.

 

(c)           Source of Shares.  The shares of Common Stock subject to the Plan
may be unissued shares or reacquired shares, bought on the market or otherwise.

 

(d)           Reserve Limitation.  Notwithstanding Section 4(a), if at the time
of each grant of a Stock Award under the Plan, the Company is subject to Section
260.140.45 of Title 10 of the California Code of Regulations (“Section
260.140.45”), the total number of securities issuable upon exercise of all
outstanding options of the Company and the total number of shares provided for
under this Plan or any other equity incentive, stock bonus or similar plan or
agreement of the Company or outside any such plan shall not exceed 30% of the
then outstanding capital stock of the Company (as measured as set forth in
Section 260.140.45), unless stockholder approval to exceed 30% has been obtained
in compliance with Section 260.140.45, in which case the limit shall be such
higher percentage as approved by the stockholders.

 

5.             ELIGIBILITY.

 

(a)           Eligibility for Specific Stock Awards.  Incentive Stock Options
may be granted only to Employees.  Stock Awards other than Incentive Stock
Options may be granted to Employees, Directors (whether or not an Eligible
Director for purposes of section 7 hereof) and Consultants.

 

(b)           Ten Percent Stockholders.

 

(i)            A Ten Percent Stockholder shall not be granted an Option unless
the exercise price of such Option is at least one hundred ten percent (110%) of
the Fair Market Value of the Common Stock at the date of grant and the Option is
not exercisable after the expiration of five (5) years from the date of grant.

 

(ii)           So long as the Company is subject to Section 260.140.41 of Title
10 of the California Code of Regulations, a Ten Percent Stockholder shall not be
granted a restricted stock award unless the purchase price of the restricted
stock is at least (A) one hundred percent (100%) of the Fair Market Value of the
Common Stock on the date of grant or (B) such lower percentage of the Fair
Market Value of the Common Stock on the date of grant as is permitted by Section
260.140.41 of Title 10 of the California Code of Regulations at the time of the
grant of the restricted stock award.

 

(c)           Section 162(m) Limitation.  Subject to the provisions of
Section 12 relating to adjustments upon changes in the shares of Common Stock,
no Employee shall be eligible to be granted Options covering more than Five
Hundred Thousand (500,000) shares of Common Stock during any calendar year.

 

8

--------------------------------------------------------------------------------


 

(d)           Consultants.

 

(i)            A Consultant shall not be eligible for the grant of a Stock Award
if, at the time of grant, a Form S-8 Registration Statement under the Securities
Act (“Form S-8”) is not available to register either the offer or the sale of
the Company’s securities to such Consultant because of the nature of the
services that the Consultant is providing to the Company, or because the
Consultant is not a natural person, or as otherwise provided by the rules
governing the use of Form S-8, unless the Company determines both (i) that such
grant (A) shall be registered in another manner under the Securities Act (e.g.,
on a Form S-3 Registration Statement) or (B) does not require registration under
the Securities Act in order to comply with the requirements of the Securities
Act, if applicable, and (ii) that such grant complies with the securities laws
of all other relevant jurisdictions.

 

(ii)           Form S-8 generally is available to consultants and advisors only
if (i) they are natural persons; (ii) they provide bona fide services to the
issuer, its parents, its majority-owned subsidiaries or majority-owned
subsidiaries of the issuer’s parent; and (iii) the services are not in
connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer’s securities.

 

6.             OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates will be
issued for shares of Common Stock purchased on exercise of each type of Option. 
The provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:

 

(a)           Term.  Subject to the provisions of subsection 5(b) regarding Ten
Percent Stockholders, no Option shall be exercisable after the expiration of ten
(10) years from the date it was granted.

 

(b)           Exercise Price of an Incentive Stock Option.  Subject to the
provisions of subsection 5(b) regarding Ten Percent Stockholders, the exercise
price of each Incentive Stock Option shall be not less than one hundred percent
(100%) of the Fair Market Value of the Common Stock subject to the Option on the
date the Option is granted.

 

(c)           Exercise Price of a Nonstatutory Stock Option.  Subject to the
provisions of subsection 5(b) regarding Ten Percent Stockholders, the exercise
price of each Nonstatutory Stock Option shall be not less than eighty-five
percent (85%) of the Fair Market Value of the Common Stock subject to the Option
on the date the Option is granted.

 

(d)           Consideration.  The purchase price of Common Stock acquired
pursuant to an Option shall be paid, to the extent permitted by applicable
statutes and regulations, either (i) in cash at the time the Option is exercised
or (ii) at the discretion of the Board at the time of the grant of the Option
(or subsequently in the case of a Nonstatutory Stock Option) (1) by delivery to
the Company of other Common Stock, (2) according to a deferred payment or other
similar arrangement with the Optionholder or (3) in any other form of legal
consideration that may be

 

9

--------------------------------------------------------------------------------


 

acceptable to the Board.  Unless otherwise specifically provided in the Option,
the purchase price of Common Stock acquired pursuant to an Option that is paid
by delivery to the Company of other Common Stock acquired, directly or
indirectly from the Company, shall be paid only by shares of the Common Stock of
the Company that have been held for more than six (6) months (or such longer or
shorter period of time required to avoid a charge to earnings for financial
accounting purposes).  At any time that the Company is incorporated in Delaware,
payment of the Common Stock’s “par value,” as defined in the Delaware General
Corporation Law, shall not be made by deferred payment.

 

(e)           Transferability of an Incentive Stock Option.  An Incentive Stock
Option shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder.  Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.

 

(f)            Transferability of a Nonstatutory Stock Option.  A Nonstatutory
Stock Option shall be transferable to the extent provided in the Option
Agreement; provided however, to the extent that the Company is subject to
Section 260.140.41(d) of Title 10 of the California Code of Regulations at the
time of the grant of the Nonstatutory Stock Option, the Nonstatutory Stock
Option shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder.  If the Nonstatutory Stock Option does not provide for
transferability, then the Nonstatutory Stock Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder. 
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.

 

(g)           Vesting Generally.  The total number of shares of Common Stock
subject to an Option may, but need not, vest and therefore become exercisable in
periodic installments that may, but need not, be equal.  The Option may be
subject to such other terms and conditions on the time or times when it may be
exercised (which may be based on performance or other criteria) as the Board may
deem appropriate.  The vesting provisions of individual Options may vary.  The
provisions of this subsection 6(g) are subject to any Option provisions
governing the minimum number of shares of Common Stock as to which an Option may
be exercised. Notwithstanding the foregoing, to the extent that the Company is
subject to the following restrictions on vesting under Section 260.140.41(f) of
Title 10 of the California Code of Regulations at the time of the grant of the
Option, then options granted to an Employee who is not an Officer, Director or
Consultant on the date of grant shall provide for vesting of the total number of
shares of Common Stock at a rate of at least twenty percent (20%) per year over
five (5) years from the date the Option was granted, subject to reasonable
conditions such as continued employment.

 

(h)           Termination of Continuous Service.  In the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such

 

10

--------------------------------------------------------------------------------


 

Option as of the date of termination) but only within such period of time ending
on the earlier of (i) the date three (3) months following the termination of the
Optionholder’s Continuous Service (or such longer or shorter period specified in
the Option Agreement, which period, for so long as the Company is subject to
Section 260.140.41 of Title 10 of the California Code of Regulations, shall not
be less than thirty (30) days unless such termination is for Cause), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement.  If,
after termination, the Optionholder does not exercise his or her Option within
the time specified in the Option Agreement, the Option shall terminate.

 

(i)            Extension of Termination Date.  An Optionholder’s Option
Agreement may also provide that if the exercise of the Option following the
termination of the Optionholder’s Continuous Service (other than upon the
Optionholder’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (i) the expiration of the term of the Option set forth in subsection
6(a) or (ii) the expiration of a period of three (3) months after the
termination of the Optionholder’s Continuous Service during which the exercise
of the Option would not be in violation of such registration requirements.

 

(j)            Disability of Optionholder.  In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve (12)
months following such termination (or such longer or shorter period specified in
the Option Agreement, which period, for so long as the Company is subject to
Section 260.140.41 of Title 10 of the California Code of Regulations, shall not
be less than six (6) months) or (ii) the expiration of the term of the Option as
set forth in the Option Agreement.  If, after termination, the Optionholder does
not exercise his or her Option within the time specified herein, the Option
shall terminate.

 

(k)           Death of Optionholder.  In the event (i) an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s death or (ii)
the Optionholder dies within the period (if any) specified in the Option
Agreement after the termination of the Optionholder’s Continuous Service for a
reason other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death pursuant to subsection 6(e) or 6(f), but
only within the period ending on the earlier of (1) the date eighteen (18)
months following the date of death (or such longer or shorter period specified
in the Option Agreement, which period, for so long as the Company is subject to
Section 260.140.41 of Title 10 of the California Code of Regulations, shall not
be less than six (6) months) or (2) the expiration of the term of such Option as
set forth in the Option Agreement.  If, after death, the Option is not exercised
within the time specified herein, the Option shall terminate.

 

(l)            Early Exercise.  The Option may, but need not, include a
provision whereby the Optionholder may elect at any time before the
Optionholder’s Continuous Service terminates to

 

11

--------------------------------------------------------------------------------


 

exercise the Option as to any part or all of the shares of Common Stock subject
to the Option prior to the full vesting of the Option.  Subject to the
“Repurchase Limitation” in Section 11(g), any unvested shares of Common Stock so
purchased may be subject to a repurchase option in favor of the Company or to
any other restriction the Board determines to be appropriate.

 

(m)          Re-Load Options.

 

(i)            Without in any way limiting the authority of the Board to make or
not to make grants of Options hereunder, the Board shall have the authority (but
not an obligation) to include as part of any Option Agreement a provision
entitling the Optionholder to a further Option (a “Re-Load Option”) in the event
the Optionholder exercises the Option evidenced by the Option Agreement, in
whole or in part, by surrendering other shares of Common Stock in accordance
with this Plan and the terms and conditions of the Option Agreement.  Unless
otherwise specifically provided in the Option, the Optionholder shall not
surrender shares of Common Stock acquired, directly or indirectly from the
Company, unless such shares have been held for more than six (6) months (or such
longer or shorter period of time required to avoid a charge to earnings for
financial accounting purposes).

 

(ii)           Any such Re-Load Option shall (1) provide for a number of shares
of Common Stock equal to the number of shares of Common Stock surrendered as
part or all of the exercise price of such Option; (2) have an expiration date
which is the same as the expiration date of the Option the exercise of which
gave rise to such Re-Load Option; and (3) have an exercise price which is equal
to one hundred percent (100%) of the Fair Market Value of the Common Stock
subject to the Re-Load Option on the date of exercise of the original Option. 
Notwithstanding the foregoing, a Re-Load Option shall be subject to the same
exercise price and term provisions heretofore described for Options under the
Plan.

 

(iii)         Any such Re-Load Option may be an Incentive Stock Option or a
Nonstatutory Stock Option, as the Board may designate at the time of the grant
of the original Option; provided, however, that the designation of any Re-Load
Option as an Incentive Stock Option shall be subject to the one hundred thousand
dollar ($100,000) annual limitation on the exercisability of Incentive Stock
Options described in subsection 11(d) and in Section 422(d) of the Code.  There
shall be no Re-Load Options on a Re-Load Option.  Any such Re-Load Option shall
be subject to the availability of sufficient shares of Common Stock under
subsection 4(a) and the “Section 162(m) Limitation” on the grants of Options
under subsection 5(c) and shall be subject to such other terms and conditions as
the Board may determine which are not inconsistent with the express provisions
of the Plan regarding the terms of Options.

 

7.             Non-Employee Director Stock Options

 

Without any further action from the Board, each Eligible Director, other than an
Independent Director, shall be granted Nonstatutory Stock Options as described
in subsections 7(a) and 7(b) (collectively, the “Non-Employee Director
Options”).  Each Non-Employee Director Option shall include the substance of the
terms set forth in subsection 7(c) through 7(k) and such other terms and
conditions as shall be determined by the Board as appropriate.

 

12

--------------------------------------------------------------------------------


 

(a)           Initial Grants and Interim Grants.

 

(i)            On the IPO Date, each Eligible Director, other than an
Independent Director, who has not received a Stock Award under any of the
Company’s Predecessor Plans shall, upon the IPO Date, be granted an Nonstatutory
Stock Option to purchase Five Thousand (5,000) shares of Common Stock on the
terms and conditions set forth herein (the “Initial Grant”).

 

(ii)           After the IPO Date, each Eligible Director, other than an
Independent Director, is elected or appointed to the Board less than six (6)
months from the prior annual meeting of the stockholders of the Company (the
“Annual Meeting”), shall receive a Nonstatutory Stock Option to purchase Five
Thousand (5,000) shares of Common Stock on the terms and conditions set forth
herein (the “Interim Grant”); provided, however, that the Interim Grant shall be
reduced to Two Thousand Five Hundred (2,500) shares of Common Stock if the
Eligible Director is elected or appointed to serve on the Board six (6) months
or more from the prior Annual Meeting.

 

(b)           Annual Grants.  On the day following each Annual Meeting
commencing with the Annual Meeting in calendar year 2001, each person who is
then an Eligible Director, other than an Independent Director, automatically
shall be granted an Annual Grant to Purchase Ten Thousand (10,000) shares of
Common Stock on the terms and conditions set forth herein.

 

(c)           Term.  Each Non-Employee Director Option shall have a term of ten
(10) years from the date it is granted.

 

(d)           Exercise Price.  Subject to the provisions of Section 5(b)
regarding Ten Percent Stockholders, the exercise price of each Non-Employee
Director Option shall be one hundred percent (100%) of the Fair Market Value of
the stock subject to the Non-Employee Director Option on the date of grant.

 

(e)           Vesting.  Non-Employee Director Options shall vest and become
exercisable as follows:

 

(i)            Initial Grants shall vest in full on the day of the Company’s
Annual Meeting immediately following the IPO Date; provided however, that the
Initial Grant shall terminate in the event the Eligible Director is not
providing service to the Company at the time of such Annual Meeting.

 

(ii)           Interim Grants shall vest in full on the day of the Company’s
Annual Meeting next following the date of grant; provided, however, that the
Interim Grant shall terminate if the Eligible Director is not providing service
to the Company at the time of such Annual Meeting.

 

(iii)         Annual Grants shall vest in full on the day of the first
anniversary of the Annual Meeting next following the date of grant was made;
provided, however, that the Annual Grant shall terminate in the event the
Eligible Director is not providing service to the Company at the time of such
Annual Meeting.

 

(f)            Consideration.  The purchase price of stock acquired pursuant to
a Non-Employee Director Option may be paid, to the extent permitted by
applicable statutes and

 

13

--------------------------------------------------------------------------------


 

regulations, in any combination of (i) cash or check, (ii) delivery to the
Company of other Common Stock owned by the Director for at least six (6) months;
(iii) deferred payment or (iv) any other form of legal consideration that may be
acceptable to the Board and provided in the Non-Employee Director Option
Agreement; provided, however, that at any time that the Company is incorporated
in Delaware, payment of the Common Stock’s “par value,” as defined in the
Delaware Corporation Law, shall not be made by deferred payment.

 

(g)           Transferability.  A Non-Employee Director Option shall be
transferable to the extent provided in the Non-Employee Director Option
Agreement; provided however, to the extent that the Company is subject to
Section 260.140.41(d) of Title 10 of the California Code of Regulations at the
time of the grant of the Non-Employee Director Option, the Eligible Director
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Eligible
Director only by the Eligible Director.  If the Non-Employee Director Option
Agreement does not provide for transferability, then the Non-Employee Director
Option shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Eligible
Director only by the Eligible Director.  Notwithstanding the foregoing, the
Eligible Director may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Eligible Director, shall thereafter be entitled to exercise the
Non-Employee Director Option.

 

(h)           Termination of Continuous Service.  In the event an Eligible
Director’s Continuous Service terminates (other than upon the Eligible
Director’s death or Disability), the Eligible Director may exercise his or her
Non-Employee Director Option (to the extent that the Eligible Director was
entitled to exercise it as of the date of termination) but only within such
period of time ending on the earlier of (i) the date six (6) months following
the termination of the Eligible Director’s Continuous Service, or (ii) the
expiration of the term of the Non-Employee Director Option as set forth in the
Non-Employee Director Option Agreement.  If, after termination, the Eligible
Director does not exercise his or her Non-Employee Director Option within the
time specified herein, the Non-Employee Director Option shall terminate.

 

(i)            Extension of Termination Date. If the exercise of the
Non-Employee Director Option following the termination of the Eligible
Director’s Continuous Service (other than upon the Eligible Director’s death or
Disability) would be prohibited at any time solely because the issuance of
shares would violate the registration requirements under the Securities Act,
then the Non-Employee Director Option shall terminate on the earlier of (i) the
expiration of the term of the Non-Employee Director Option set forth in
subsection 7(c) or (ii) the expiration of a period of three (3) months after the
termination of the Eligible Director’s Continuous Service during which the
exercise of the Non-Employee Director Option would not violate such registration
requirements.

 

(j)            Disability of Eligible Director.  In the event an Eligible
Director’s Continuous Service terminates as a result of the Eligible Director’s
Disability, the Eligible Director may exercise his or her Non-Employee Director
Option (to the extent that the Eligible Director was entitled to exercise it as
of the date of termination), but only within such period of time ending on the
earlier of (i) the date twelve (12) months following such termination or (ii)
the expiration of the term of the Non-Employee Director Option as set forth in
the Non-Employee Director

 

14

--------------------------------------------------------------------------------


 

Option Agreement.  If, after termination, the Eligible Director does not
exercise his or her Non-Employee Director Option within the time specified
herein, the Non-Employee Director Option shall terminate.

 

(k)           Death of Eligible Director.  In the event (i) an Eligible
Director’s Continuous Service terminates as a result of the Eligible Director’s
death or (ii) the Eligible Director dies within the six-month period after the
termination of the Eligible Director’s Continuous Service for a reason other
than death, then the Non-Employee Director Option may be exercised (to the
extent the Eligible Director was entitled to exercise the Non-Employee Director
Option as of the date of death) by the Eligible Director’s estate, by a person
who acquired the right to exercise the Non-Employee Director Option by bequest
or inheritance or by a person designated to exercise the Non-Employee Director
Option upon the Eligible Director’s death, but only within the period ending on
the earlier of (1) the date eighteen (18) months following the date of death or
(2) the expiration of the term of such Non-Employee Director Option as set forth
in the Non-Employee Director Option Agreement.  If, after death, the
Non-Employee Director Option is not exercised within the time specified herein,
the Non-Employee Director Option shall terminate.

 

8.             Provisions of Stock Awards other than Options.

 

(a)           Stock Bonus Awards.  Each stock bonus agreement shall be in such
form and shall contain such terms and conditions as the Board shall deem
appropriate.  The terms and conditions of stock bonus agreements may change from
time to time, and the terms and conditions of separate stock bonus agreements
need not be identical, but each stock bonus agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

 

(i)            Consideration.  A stock bonus may be awarded in consideration for
past services actually rendered to the Company or an Affiliate for its benefit.

 

(ii)           Vesting.  Subject to the “Repurchase Limitation” in Section
11(g), shares of Common Stock awarded under the stock bonus agreement may, but
need not, be subject to a share reacquisition right in favor of the Company in
accordance with a vesting schedule to be determined by the Board.

 

(iii)         Termination of Participant’s Continuous Service.  Subject to the
“Repurchase Limitation” in Section 11(g), in the event a Participant’s
Continuous Service terminates, the Company may reacquire any or all of the
shares of Common Stock held by the Participant which have not vested as of the
date of termination under the terms of the stock bonus agreement.

 

(iv)          Transferability.  Rights to acquire shares of Common Stock under a
stock bonus agreement shall be transferable by the Participant only upon such
terms and conditions as are set forth in the stock bonus agreement, as the Board
shall determine in its discretion, so long as Common Stock awarded under the
stock bonus agreement remains subject to the terms of the stock bonus agreement;
provided however, to the extent that the Company is subject to Section
260.140.41(d) of Title 10 of the California Code of Regulations at the time of
the award, such rights to acquire shares of Common Stock under a stock bonus
agreement shall not be

 

15

--------------------------------------------------------------------------------


 

transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Participant only by the Participant.

 

(b)           Restricted Stock Purchase Awards.  Each restricted stock purchase
agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  The terms and conditions of the restricted
stock purchase agreements may change from time to time, and the terms and
conditions of separate restricted stock purchase agreements need not be
identical, but each restricted stock purchase agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

 

(i)            Purchase Price.  Subject to the provisions of Section 5(b)
regarding Ten Percent Stockholders, the purchase price under each restricted
stock purchase agreement shall be such amount as the Board shall determine and
designate in such restricted stock purchase agreement.  The purchase price shall
not be less than eighty-five percent (85%) of the Common Stock’s Fair Market
Value on the date such award is made or at the time the purchase is consummated.

 

(ii)           Consideration.  The purchase price of Common Stock acquired
pursuant to the restricted stock purchase agreement shall be paid either:  (i)
in cash at the time of purchase; (ii) at the discretion of the Board, according
to a deferred payment or other similar arrangement with the Participant; or
(iii) in any other form of legal consideration that may be acceptable to the
Board in its discretion; provided, however, that at any time that the Company is
incorporated in Delaware, then payment of the Common Stock’s “par value,” as
defined in the Delaware General Corporation Law, shall not be made by deferred
payment.

 

(iii)         Vesting.  Subject to the “Repurchase Limitation” in Section 11(g),
shares of Common Stock acquired under the restricted stock purchase agreement
may, but need not, be subject to a share repurchase option in favor of the
Company in accordance with a vesting schedule to be determined by the Board.

 

(iv)          Termination of Participant’s Continuous Service.  Subject to the
“Repurchase Limitation” in Section 11(g), in the event a Participant’s
Continuous Service terminates, the Company may repurchase or otherwise reacquire
any or all of the shares of Common Stock held by the Participant which have not
vested as of the date of termination under the terms of the restricted stock
purchase agreement.

 

(v)            Transferability.  Rights to acquire shares of Common Stock under
a restricted stock purchase agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the restricted stock
purchase agreement, as the Board shall determine in its discretion, so long as
Common Stock awarded under the restricted stock purchase agreement remains
subject to the terms of the restricted stock purchase agreement; provided
however, to the extent that the Company is subject to Section 260.140.41(d) of
Title 10 of the California Code of Regulations at the time of the award, such
rights to acquire shares of Common Stock under a restricted stock purchase
agreement shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Participant
only by the Participant.

 

16

--------------------------------------------------------------------------------


 

9.             Covenants of the Company.

 

(a)           Availability of Shares.  During the terms of the Stock Awards, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Stock Awards.

 

(b)           Securities Law Compliance.  The Company shall seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award.  If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained.

 

10.          Use of Proceeds from Stock.

 

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

11.          Miscellaneous.

 

(a)           Acceleration of Exercisability and Vesting.  The Board shall have
the power to accelerate the time at which a Stock Award may first be exercised
or the time during which a Stock Award or any part thereof will vest in
accordance with the Plan, notwithstanding the provisions in the Stock Award
stating the time at which it may first be exercised or the time during which it
will vest.

 

(b)           Stockholder Rights.  No Participant shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Common Stock subject to such Stock Award unless and until such Participant
has satisfied all requirements for exercise of the Stock Award pursuant to its
terms.

 

(c)           No Employment or other Service Rights.  Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Stock Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

 

(d)           Incentive Stock Option $100,000 Limitation.  To the extent that
the aggregate Fair Market Value (determined at the time of grant) of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by any Optionholder during any

 

17

--------------------------------------------------------------------------------


 

calendar year (under all plans of the Company and its Affiliates) exceeds one
hundred thousand dollars ($100,000), the Options or portions thereof which
exceed such limit (according to the order in which they were granted) shall be
treated as Nonstatutory Stock Options.

 

(e)           Investment Assurances.  The Company may require a Participant, as
a condition of exercising or acquiring Common Stock under any Stock Award, (i)
to give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock.  The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (1) the issuance of the shares of
Common Stock upon the exercise or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws.  The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.

 

(f)            Withholding Obligations.  To the extent provided by the terms of
a Stock Award Agreement, the Participant may satisfy any federal, state or local
tax withholding obligation relating to the exercise or acquisition of Common
Stock under a Stock Award by any of the following means (in addition to the
Company’s right to withhold from any compensation paid to the Participant by the
Company) or by a combination of such means:  (i) tendering a cash payment; (ii)
authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable to the Participant as a result of the exercise
or acquisition of Common Stock under the Stock Award, provided, however, that
the Company shall not be authorized to withheld shares of Common Stock in excess
if the minimum statutory rates for federal or state tax purposes including
payroll taxes; or (iii) delivering to the Company owned and unencumbered shares
of Common Stock.

 

(g)           Repurchase Limitation.  The terms of any repurchase option shall
be specified in the Stock Award, and the repurchase price shall be the original
purchase price.  To the extent required by Section 260.140.41 and Section
260.140.42 of Title 10 of the California Code of Regulations at the time a Stock
Award is made, any repurchase option contained in a Stock Award granted to a
person who is not an Officer, Director or Consultant shall be upon the terms
described below:

 

(i)            Fair Market Value.  If the repurchase option gives the Company
the right to repurchase the shares of Common Stock upon termination of
Continuous Status at not less than the Fair Market Value of the shares of Common
Stock to be purchased on the date of termination of Continuous Status, then (A)
the right to repurchase shall be exercised for cash or

 

18

--------------------------------------------------------------------------------


 

cancellation of purchase money indebtedness for the shares of Common Stock
within ninety (90) days of termination of Continuous Status (or in the case of
shares of Common Stock issued upon exercise of Stock Awards after such date of
termination, within ninety (90) days after the date of the exercise) or such
longer period as may be agreed to by the Company and the Participant (for
example, for purposes of satisfying the requirements of Section 1202(c)(3) of
the Code regarding “qualified small business stock”) and (B) the right
terminates when the shares of Common Stock become publicly traded.

 

(ii)           Original Purchase Price.  If the repurchase option gives the
Company the right to repurchase the shares of Common Stock upon termination of
Continuous Status at the lower of (A) the Fair Market Value of the shares of
Common Stock on the date of repurchase or (B) their original purchase price,
then (x) the right to repurchase at the original purchase price shall lapse at
the rate of at least twenty percent (20%) of the shares of Common Stock per year
over five (5) years from the date the Stock Award is granted (without respect to
the date the Stock Award was exercised or became exercisable) and (y) the right
to repurchase shall be exercised for cash or cancellation of purchase money
indebtedness for the shares of Common Stock within ninety (90) days of
termination of Continuous Status (or in the case of shares of Common Stock
issued upon exercise of Options after such date of termination, within ninety
(90) days after the date of the exercise) or such longer period as may be agreed
to by the Company and the Participant (for example, for purposes of satisfying
the requirements of Section 1202(c)(3) of the Code regarding “qualified small
business stock”).

 

(h)           Information Obligation.  To the extent required by Section
260.140.46 of Title 10 of the California Code of Regulations, the Company shall
deliver financial statements to Participants at least annually.  This Section
11(h) shall not apply to key Employees whose duties in connection with the
Company assure them access to equivalent information.

 

12.          Adjustments upon Changes in Stock.

 

(a)           Capitalization Adjustments.  If any change is made in the Common
Stock subject to the Plan, or subject to any Stock Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the class(es) and maximum number of securities subject to the Plan
pursuant to subsection 4(a) and the maximum number of securities subject to
award to any person pursuant to subsection 5(c), and the outstanding Stock
Awards will be appropriately adjusted in the class(es) and number of securities
and price per share of Common Stock subject to such outstanding Stock Awards. 
The Board shall make such adjustments, and its determination shall be final,
binding and conclusive.  (The conversion of any convertible securities of the
Company shall not be treated as a transaction “without receipt of consideration”
by the Company.)

 

(b)           Dissolution or Liquidation.  In the event of a dissolution or
liquidation of the Company, then all outstanding Stock Awards shall terminate
immediately prior to such event.

 

19

--------------------------------------------------------------------------------


 

(c)           Corporate Transaction.  In the event of a Corporate Transaction,
any surviving corporation or acquiring corporation may assume any Stock Awards
outstanding under the Plan or may substitute similar stock awards (including an
award to acquire the same consideration paid to the stockholders pursuant to the
Corporate Transaction).  In the event any surviving corporation or acquiring
corporation refuses to assume such Stock Awards or to substitute similar stock
awards for those outstanding under the Plan, then with respect to Stock Awards
held by Participants whose Continuous Service has not terminated as of the
effective date of the Corporate Transaction, the vesting of such Stock Awards
(and, if applicable, the time during which such Stock Awards may be exercised)
shall be accelerated in full, and the Stock Awards shall terminate if not
exercised (if applicable) at or prior to such effective date.  With respect to
any other Stock Awards outstanding under the Plan, such Stock Awards shall
terminate if not exercised (if applicable) prior the effective date of the
Corporate Transaction.

 

(d)           Change in Control. If a Change in Control occurs and within
thirteen (13) months after the effective date of such Change in Control the
Continuous Service of a Participant terminates due to an involuntary termination
(not including death or Disability) without Cause or due to a voluntary
termination with Good Reason, then the vesting and exercisability of all Stock
Awards held by such Participant shall be accelerated in full.

 

13.          Amendment of the Plan and Stock Awards.

 

(a)           Amendment of Plan.  The Board at any time, and from time to time,
may amend the Plan.  However, except as provided in Section 12 relating to
adjustments upon changes in Common Stock, no amendment shall be effective unless
approved by the stockholders of the Company to the extent stockholder approval
is necessary to satisfy the requirements of Section 422 of the Code, Rule 16b-3
or any Nasdaq or securities exchange listing requirements.

 

(b)           Stockholder Approval.  The Board may, in its sole discretion,
submit any other amendment to the Plan for stockholder approval, including, but
not limited to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.

 

(c)           Contemplated Amendments.  It is expressly contemplated that the
Board may amend the Plan in any respect the Board deems necessary or advisable
to provide eligible Employees with the maximum benefits provided or to be
provided under the provisions of the Code and the regulations promulgated
thereunder relating to Incentive Stock Options and/or to bring the Plan and/or
Incentive Stock Options granted under it into compliance therewith.

 

(d)           No Impairment of Rights.  Rights under any Stock Award granted
before amendment of the Plan shall not be impaired by any amendment of the Plan
unless (i) the Company requests the consent of the Participant and (ii) the
Participant consents in writing.

 

(e)           Amendment of Stock Awards.  The Board at any time, and from time
to time, may amend the terms of any one or more Stock Awards; provided, however,
that the rights under any Stock Award shall not be impaired by any such
amendment unless (i) the Company requests the consent of the Participant and
(ii) the Participant consents in writing.

 

20

--------------------------------------------------------------------------------


 

14.          Termination or Suspension of the Plan.

 

(a)           Plan Term.  The Board may suspend or terminate the Plan at any
time.  Unless sooner terminated, the Plan shall terminate on the day before the
tenth (10th) anniversary of the date the Plan is adopted by the Board or
approved by the stockholders of the Company, whichever is earlier.  No Stock
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated.

 

(b)           No Impairment of Rights.  Suspension or termination of the Plan
shall not impair rights and obligations under any Stock Award granted while the
Plan is in effect except with the written consent of the Participant.

 

15.          Effective Date of Plan.

 

The Plan shall become effective on the IPO Date, but no Stock Award shall be
exercised (or, in the case of a stock bonus, shall be granted) unless and until
the Plan has been approved by the stockholders of the Company, which approval
shall be within twelve (12) months before or after the date the Plan is adopted
by the Board.

 

16.          Choice of Law.

 

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

21

--------------------------------------------------------------------------------